             Case 1:21-cv-05411 Document 5 Filed 06/18/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ROC-A-FELLA RECORDS, INC.,

                         PLAINTIFF,

         -AGAINST-                                                  Case No.   1:21-cv-5411


  DAMON DASH,

                         DEFENDANT.




                             ORDER TO SHOW CAUSE AND
                           TEMPORARY RESTRAINING ORDER


       Upon the Complaint dated June 18, 2021, the Memorandum of Law dated June 18, 2021,

and the Declaration of Shawn Carter a/k/a Jay-Z dated June 18, 2021, Defendant is hereby

ORDERED TO SHOW CAUSE before a motion term of this Court, at Room __, United States

Courthouse, 500 Pearl Street, in the City, County, and State of New York, on the ___ day of

___________, 2021, at ___ o’clock in the ____ of that day, or as soon as the parties to this

proceeding may be heard why an Order should not be issued under Rule 65 of the Federal Rules

of Civil Procedure enjoining Defendant from altering in any way, selling, assigning, pledging,

encumbering, contracting with regard to, or in any way disposing of any property interest in

Reasonable Doubt, including its copyright and including through any means, such as auctioning a

non-fungible token (“NFT”) reflecting such interests, pending a final determination of the above-

captioned lawsuit. Sufficient reason appearing therefore, it is hereby
             Case 1:21-cv-05411 Document 5 Filed 06/18/21 Page 2 of 2




       ORDERED that, pending a determination on Plaintiff’s Order to Show Cause, Defendant,

all those in active concert with him, and all persons having notice of this Order by personal service

or otherwise, be and the same hereby are RESTRAINED AND ENJOINED from altering in any

way, selling, assigning, pledging, encumbering, contracting with regard to, or in any way disposing

of any property interest in Reasonable Doubt, including its copyright and including through any

means, such as auctioning a non-fungible token (“NFT”) reflecting such interests.

       Sufficient reason appearing therefore, let service of a copy of this Order and a copy of the

papers on which it is granted be made upon Defendant’s attorneys by the ___ day of ___________,

2021, be deemed good and sufficient service.         Defendant shall have until the ___ day of

___________, 2021, to file and deliver answering papers to the attorneys for Plaintiff, and Plaintiff

shall have until the ___ day of ___________, 2021, to file and deliver reply papers to the attorneys

for Defendant.



Dated: New York, New York
       June ____, 2021


                                                      Judge,
                                                      U.S. District Court for the Southern District
                                                      of New York




                                                 2
